DETAILED ACTION
Claims 1-12 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 5 and 10 are objected to because of the following informalities:  
In claim 3 “agricultural” should be replaced with --agriculturally--.
In claim 5, the comma after “comprising” should be deleted.
In claim 10, line 1, --the method-- or --said method-- should be inserted after “population,”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 9-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to products or processes of nature without significantly more. 
Claim 1 is drawn to a polypeptide comprising an amino acid sequence with at least 90% identity to SEQ ID NO:2.  Dependent claim 9 recites that the protein has activity against two insect species.  The protein of SEQ ID NO:2 (MP1489) and the nucleic acid that encodes it, SEQ ID NO:1, were isolated from Bacillus thuringiensis strain Bt SP663 (Example 1).  
Ostrinia furnacalis and Chilo suppressalis, among others (Tables 2 and 3).  Thus, these claims are not directed to significantly more than products of nature.
Claim 2 recites the additional element of a composition comprising the protein and an agricultural carrier.  Agricultural carriers encompass the protein in water or in bacteria Bt SP663.  Thus, this claim is not directed to significantly more than a product of nature.
Claim 3 recites a recombinant polynucleotide sequence encoding an insecticidal polypeptide comprising an amino acid sequence with at least 90% identity to SEQ ID NO:2, and claim 4 recites that the recombinant polynucleotide comprises SEQ ID NO:1.  SEQ ID NO:1, which encodes SEQ ID NO:2, was isolated from B. thuringiensis strain Bt SP663 (Example 1).  
Claims 3 and 4 recite the additional element that the nucleic acid molecule is recombinant.  However, “recombinant” does not confer any structure, and merely recites how the nucleic acid was made.  Thus, these claims are not directed to significantly more than products of nature.  
Claim 10 recites a method comprising contacting a pest population with an insecticidal polypeptide comprising an amino acid sequence with at least 90% identity to SEQ ID NO:2.  Methods comprising contacting a pest or a pest population with Bacillus toxins on habitats occur in nature.  B. thuringiensis is dispersed in nature by means including animal defecation and rain splash (Argolo-Filho et al, 2014, Insects 5:62-91, See Figure 1);  the bacteria, and thus the proteins it comprises, then come in contact with pests on plant parts.  As the pests are found in a wide range of habitats, the method step is recited at a high level of generality such that 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims require proteins with 90% identity to SEQ ID NO:2 or nucleic acids that encode them.
Proteins with 90% identity to the 730 amino acid long SEQ ID NO:2 encompass those with 73 amino acid substitutions relative to SEQ ID NO:2.  There are 2073 (9.44 x 1094) such proteins.  The specification describes one, SEQ ID NO:2 itself.  Thus the specification does not describe species over the full scope of the claimed proteins and nucleic acids.
One of skill in the art would not recognize that Applicant was in possession of the necessary common attributes or features of the genus in view of the single disclosed species.

Since the disclosure fails to describe the common attributes that identify members of the genus, and because the genus is highly variant, SEQ ID NO:2 and the native sequence that encodes it are insufficient to describe the claimed genus.
Hence, Applicant has not, in fact, described nucleic acids that encode insecticidal proteins and the nucleic acids that encodes them within the full scope of the claims, and the specification fails to provide an adequate written description of the claimed invention.
Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed compositions, Applicant does not appear to have been in possession of the claimed genus at the time this application was filed.

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 5-8 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.  Dependent claims are included in all rejections.
Claim 5 is indefinite in its recitation of “the recombinant polypeptide of claim 2” as claim 1 is drawn to an insecticidal composition.  

Claim 11 lacks antecedent basis for the limitation “the plant” in line 2.
Claim 11 is indefinite in its recitation of “expressing in the plant”.  Expression of a nucleic acid in a plant is the action of the plant, not of the practitioner.  It is thus unclear what the practitioner does in this method.  
Further, parent claim 10 recites a method comprising contacting a pest with the protein, then dependent claim 11 recites expressing a nucleic acid encoding the protein in a plant.  It is not clear if the plant recited in claim 11 is one that already has the nucleic acid encoding the protein in it, or if the nucleic acid is introduced to it sometime after the pests are contacted with the protein.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, and 10-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lambert et al (2008, US 7,361,751).
The claims are drawn to insecticidal proteins with 90% identity to SEQ ID NO:2, compositions comprising them, nucleic acids that encode them, constricts comprising the nucleic acid operably linked to the heterologous regulatory sequence, plants or plant cells comprising the 
Lambert et al teach a protein with 86.7% identity to SEQ ID NO:2 (their SEQ ID NO:5):  
US-10-687-879A-5
; Sequence 5, Application US/10687879A
; Patent No. 7361751
; GENERAL INFORMATION:
;  APPLICANT: LAMBERT, Bart
;  APPLICANT:  JANSENS, Stefan
;  APPLICANT:  van AUDENHOVE, Katrien
;  APPLICANT:  PEFEROEN, Marnix
;  TITLE OF INVENTION: New Bacillus Thuringiensis Strains and Their Insecticidal
;  TITLE OF INVENTION:  Proteins
;  FILE REFERENCE: 2428-0125P
;  CURRENT APPLICATION NUMBER: US/10/687,879A
;  CURRENT FILING DATE:  2003-10-20
;  PRIOR APPLICATION NUMBER: US 09/220,806
;  PRIOR FILING DATE: 1998-12-28
;  PRIOR APPLICATION NUMBER: US 08/379,656
;  PRIOR FILING DATE: 1995-03-23
;  NUMBER OF SEQ ID NOS: 5
;  SOFTWARE: PatentIn version 3.2
; SEQ ID NO 5
;   LENGTH: 1157
;   TYPE: PRT
;   ORGANISM: Bacillus thuringiensis
US-10-687-879A-5

  Query Match             88.5%;  Score 3374;  DB 5;  Length 1157;
  Best Local Similarity   86.7%;  
  Matches  633;  Conservative   49;  Mismatches   48;  Indels    0;  Gaps    0;

Qy          1 MNRNNQNEYEVIDAPQCGCPSDDVMKYPLASDPTTPLQNINYKDYLKMSDDDYTDSYINP 60
              ||||||||||:|||| ||||||| ::|||||||   |||:||||||:|:|:|||||||||
Db          1 MNRNNQNEYEIIDAPHCGCPSDDDVRYPLASDPNAALQNMNYKDYLQMTDEDYTDSYINP 60

Qy         61 SLSISGRDAVQTALTVVGRILGALGVPFSGQIVSFYQFLLNTLWPANNTAVWDAFMKQVE 120
              ||||||||||||||||||||||||||||||||||||||||||||| |:||:|:|||:|||
Db         61 SLSISGRDAVQTALTVVGRILGALGVPFSGQIVSFYQFLLNTLWPVNDTAIWEAFMRQVE 120

Qy        121 ELVREEITTFARDQALARLQGLGDAFNVYQRSLQSWLANRNDTRNRSVVRAQFISLDLDF 180
              ||| ::|| |||:|||||||||||:|||||||||:|||:|||||| ||||||||:|||||
Db        121 ELVNQQITEFARNQALARLQGLGDSFNVYQRSLQNWLADRNDTRNLSVVRAQFIALDLDF 180

Qy        181 VNAIPLFAVNGQQVPLLSVYAQAVNLHLLLLKDATLFGEGWGFTPSEISTYYDRQLELTA 240
              ||||||||||||||||||||||||||||||||||:|||||||||  ||||||||||||||
Db        181 VNAIPLFAVNGQQVPLLSVYAQAVNLHLLLLKDASLFGEGWGFTQGEISTYYDRQLELTA 240

Qy        241 RYSNYCETWYNTGLNRLRGTNTESWLRYHQFRREMTLVVLDVVALFPYYDVRRYPTGSNP 300
              :|:|||||||||||:||||||||||||||||||||||||||||||||||||| |||||||
Db        241 KYTNYCETWYNTGLDRLRGTNTESWLRYHQFRREMTLVVLDVVALFPYYDVRLYPTGSNP 300

Qy        301 QLTREIYTDPIVFNPAANVGLCRRWGNNPYNTFSELENAFIRPPHLFDRLNSLTISSNRI 360
              |||||:||||||||| |||||||||| |||||||||||||||||||||||||||||||| 
Db        301 QLTREVYTDPIVFNPPANVGLCRRWGTNPYNTFSELENAFIRPPHLFDRLNSLTISSNRF 360

Qy        361 TISSNFIDCWSGHTLRRSYLNDSVVQEDSYGQITNSRTTINPGVNGTNRIESTAVDFRTA 420
               :||||:| |||||||||||||| ||||||| || :| ||||||:|||||||||||||:|
Db        361 PVSSNFMDYWSGHTLRRSYLNDSAVQEDSYGLITTTRATINPGVDGTNRIESTAVDFRSA 420

Qy        421 LAGVYGVNRASFVPGGLFNGTTSPANGGCRDLYDTSDELPPDESSGDSTHILSHVTFLRF 480
              | |:|||||||||||||||||||||||||||||||:||||||||:| ||| ||||||  |
Db        421 LIGIYGVNRASFVPGGLFNGTTSPANGGCRDLYDTNDELPPDESTGSSTHRLSHVTFFSF 480


               | ||||::| | ||||||| ||||||||||||||||||||||||||:||||:||||:||
Db        481 QTNQAGSIANAGSVPTYVWTRRDVDLNNTITPNRITQLPLVKASAPVSGTTVLKGPGFTG 540

Qy        541 GDLLRRTNNGTFGTIRVTVSSPLTQQYRLRVRYASTGNFSIVVRRGSTTVGNIRVPSTMN 600
              | :|||| ||||||:||||:||||||||||||:|||||||| | ||  ::|::|: ||||
Db        541 GGILRRTTNGTFGTLRVTVNSPLTQQYRLRVRFASTGNFSIRVLRGGVSIGDVRLGSTMN 600

Qy        601 RGAEFSYESFDTREFTTTGPFNPPFTFTQTQEILTVDAEGVSTGSEYFIDRIEIAPVNPT 660
              || | :|||| |||||||||||||||||| ||||||:||||||| ||:|||||| |||| 
Db        601 RGQELTYESFFTREFTTTGPFNPPFTFTQAQEILTVNAEGVSTGGEYYIDRIEIVPVNPA 660

Qy        661 REAGEDLQAAKKAVASLFTRTRDGLQVNVTDYQVDQAANLVSCLSDEQYSHDKKMLLEAV 720
              ||| |||:||||||||||||||||||||||||||||||||||||||||| ||||||||||
Db        661 REAEEDLEAAKKAVASLFTRTRDGLQVNVTDYQVDQAANLVSCLSDEQYGHDKKMLLEAV 720

Qy        721 RAAKRLSRGR 730
              |||||||| |
Db        721 RAAKRLSRER 730

Lambert et al also teach a nucleic acid that encodes it (their SEQ ID NO:4) and expression of the protein in plants, including from a heterologous 35S promoter (examples 5 and 6;  column 5, line 41, to column 7, line 22) and including dicots and monocots (column 16, lines 39-45).  They claim and teach DNA encoding variants of the protein where the variants are encoded by nucleic acids that hybridize to their SEQ ID NO:4 under conditions that would encompass nucleic acids with about 95% identity to their SEQ ID NO:4 (claim 1) and teach that their protein encompasses variants with multiple amino acid substitutions (column 4, lines 46-62; paragraph spanning columns 16-17).  Lambert et al also teach controlling pests by application of a composition comprising the protein and an agricultural carrier (column 7, line 61, to column 9, line 15).
Lambert et al do not teach a protein with 90% identity to SEQ ID NO:2.  However, the broad teachings of Lambert et al cure this deficiency.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the protein and nucleic acid taught by Lambert et al to make variant nuclei acids that encode a protein with 90% identity to SEQ ID NO:2.  One of ordinary skill in the art would have been motivated to do so because Lambert et al teach making nucleic acids that hybridize to their SEQ ID NO:4 under conditions that would encompass 
The variant nucleic acids taught by Lambert et al encompass those in which every substitution is in a different codon and in which every substitution results in codon that encodes a different amino acid.  Such nucleic acids would thus encompass those that encode proteins that differ from their SEQ ID NO:5 about 15% identity, that is have about 85% identity to it.  As the instant SEQ ID NO:2 has 86.7% identity to Lambert et al’s protein, Lambert’s variants make obvious proteins with at least 90% identity to SEQ ID NO:2.
One of ordinary skill in the art would substitute the resulting nucleic acid and protein in the constructs, compositions, plants and method taught by Lambert et al.  For example, 
One of ordinary skill in the art would use the nucleic acids to make constructs comprising the nucleic acids and a heterologous regulatory sequence and then use those to make plants or plant cells comprising the DNA construct, using the methods taught by Lambert et al.  One of ordinary skill in the art would use the proteins to make compositions comprising them and an agricultural carrier, and like Lambert et al, apply it to controlling pests.

Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:30 am - 6:00 pm Eastern.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662